Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Crowe Horwath Crowe Horwath LLP Independent Member Crowe Horwath Internatinoal EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 22, 2011 which is incorporated by reference in the Annual Report on Form 10-K of LaPorte Bancorp, Inc. for the year ended December 31, 2010. /s/ Crowe Horwath LLP Crowe Horwath LLP South Bend, Indiana October 25, 2011
